 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDCumberland Nursing & Convalescent Center andRetail Store Employees Union, Local 692,United Food & Commercial Workers Interna-tional Union, AFL-CIO, Petitioner. Case 5-RC-10889March 11, 1980DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted under the supervision of the RegionalDirector for Region 5 among the employees in theappropriate unit on September 7, 1979. At the con-clusion of the election, the parties were furnished atally of valid ballots which showed that, of ap-proximately 93 eligible voters, 48 cast ballots for,and 28 cast ballots against, Petitioner; 16 ballotswere challenged, a number insufficient to affect theoutcome of the election. On September 13, 1979,the Employer filed objections to the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigationof the issues raised by the objections and on Octo-ber 16, 1979, issued and served on the parties hisReport on Objections. In his report, the RegionalDirector recommended that the Employer's objec-tions be overruled in their entirety and a Certifica-tion of Representative be issued. Thereafter, theEmployer filed exceptions to the Regional Direc-tor's report and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. The following employees, as stipulated by theparties, constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act:All full time and regular part time service andmaintenance employees employed by the Em-248 NLRB No. 63ployer at its Cumberland, Maryland location,including nurses' aides, L.P.N.'s, orderlies, Di-etary, Housekeeping, Laundry and Mainte-nance employees, but excluding R.N.'s, officeclerical employees, guards and supervisors asdefined in the Act.5. The Board has considered the Regional Direc-tor's report, the exceptions and supporting brief ofthe Employer, and the entire record in this case,and hereby adopts the Regional Director's findings,conclusions, and recommendations, pertinent por-tions of which are attached hereto as an appendix,with the following modifications:'The Employer's Objection 5 states that "[t]hePetitioner, by its agents, officers, supporters, andcertain individuals acting in concert with Petition-er, engaged in campaign tactics proscribed by theAct." We adopt the Regional Director's recom-mendation that Objection 5 be overruled in its en-tirety. We are, however, of the opinion that theportion of Objection 5 relating to the Board's hold-ings under Milchem, Inc.2warrants further discus-sion.The evidence presented by the Employer raises"the important and recurring question of whether ahearing to develop the facts is required in order tomake the necessary determinations concerning theissues raised by the objections to this election."3Inour view the Employer has failed to present aprima facie case warranting a hearing on Objection5, which alleges, inter alia, objectionable election-eering proscribed by Milchem.L In the absence of exceptions thereto, e adopt proforna the Region-al Director's recommendation that the Employer's Objections I. 3, 4, and6 he oerruledIn adopting the Regional Director's recommendation that the Employ-er's Objection 2 be overruled, Member Penello finds no merit in the mis-representation allegations for the reasons set forth in Shopping Kar! FoodWoarkr. Inc. 228 NLRB 1311 (1977); see his dissenting opinion in GeneralKnit of Colifrliu, I .239 NLRB No 101 (1978) Chairman Fanningand Member Jenkins ssould adopt the Regional Director's recommenda-tion that Objection 2 be oerruled for the reasons set out in his report.pertinent portions of which are attached hereto2 170 NLRB 362 (1968)3 'ewport News Shipbuilding and Dry'Dock Companvy. 239 NLRB No14 (1978), enfd in relevant part 594 F2d 8 (4th Cir 1979)The sum total of the eidence presented by the Employer ith respectto this portion of Objection 5 is the sssorn statement of a employeeI bias in lie aitilg to ote around five after two because Ithought it [the election] started at 2:15 p.m it did not start until 2:40p m While 1 as waiting there, the home's la yer and the fourunion representatives sere in the lounge On a couple of occasionsone of the representatives. a tall thin man with a beard. came out ofthe room and talked to sonime of the employees aiting in line Icould not hear what as saidlust before the polls open [ic]. Kell. the attorne5.and the unionrepresenta;lt es left the area Hlowerer. the tall hil man stayed for acouple minutes longer talking to a couple mplosces. One of the em-plo\ees W.as Virginia Strattoin: I cannlot recall he other At the timethe man as talking to the employees employees had started to go into sote CUMBERLAND NURSING & CONVALESCENT CENTER323The principle clearly enunciated in Milchem isthat "the potential for distraction, last minute elec-tioneering or pressure, and unfair advantage fromprolonged conversations between representatives ofany party to the election and voters waiting to castballots is of sufficient concern to warrant a strictrule against such conduct, without inquiry into thenature of the conversations. .... This rule is noth-ing more than a preventive device to enforce theban against electioneering in polling places ...."4It is equally clear, however, that the Milchem stan-dard, although "strict," was never intended, eitherin substance or application, to be transformed intoa per se rule requiring a hearing in all instances.5Thus, it is essential that the party asserting objec-tionable conduct of the kind proscribed by Mil-chem must present a prima facie case so as to war-rant a hearing on those issues. As we recentlystated in Newport News:..where the objecting party presents primafacie evidence demonstrating that the electionwas not fairly conducted, we do not hesitateto make the necessary investments of time andmoney, nor can we then avoid the concomi-tant delay in making our procedures effective.On the other hand, where there has been noprima facie showing of misconduct whichwould warrant setting aside the election andthere are no additional facts which need to bedeveloped, the overruling of objections on thebasis of an administrative investigation is "notonly proper but necessry to prevent dilatorytactics by employers or unions disappointed inthe election returns."6Newport News also points out that "[i]n denying ahearing on an issue, it is necessary to assume thetruth of the factual assertions of the objecting partyrelating to specific evidence concerning specificevents and specific individuals."7It is, therefore,instructive to view the Employer's evidence in itstotality. There is no evidence that Petitioner's rep-resentative engaged in sustained conversations withemployees waiting to vote, nor is there any evi-dence that he engaged in electioneering at the poll-ing place. Indeed, it is apparent that any remarksmade by Petitioner's representative to employees' 170 N RH lt 32 -363M. dlche, also stated (at 3)We iltend, of course. hai our applcatlon of his rule ill he In-formed hb a sense of realism The rule conleniplale that conllersa-tioon helueen a party and oters w hde the latler are in a polling areaasaiting to ole uill normally. upon the filing of proper hljecton.he deemed prejudicial x ithrout in estigation ito the c tentt of lheremark Biiut thl, doe, lot noae hial ali chanice. iolated. innoi uouIcoIllel t r irlqiIir h ant enplo cer or Url ion fficial I a soter stillnecesaril oid the election 'e ,sill be guided h Ihce nlasxll tha"the la, do), lnot ctcerrn Itself ith trifle "R .Vetiporlt Ai 239 NI RB Ni 14, ad caes c ited thereillIddoccurred outside the actual polling area and possi-bly prior to the opening of the polls. Moreover, theEmployer's evidence is incomplete and conflicting,for not only does the proffered evidence fail to dis-close unequivocally that the polls were in fact openat the time the conversation occurred; but, addi-tionally, it is not certain where the employees wereat the time the alleged prohibited conduct was sup-posed to have occurred. We note, too, that the affi-davit in question clearly indicates that the allegedunion representative (unidentified as to name or po-sition) engaged in conversation with an employeewhose identity was known to the affiant. The Em-ployer, however, has made no attempt to presentevidence as to the substance of the conversation ormore clearly delineate its duration; nor has the Em-ployer claimed that such evidence was somehowunavailable to it.8Simply put, it is not enough forthe objecting party's evidence merely to imply orsuggest that some form of prohibited conduct hasoccurred.Thus, assuming the truth of the Employer's as-sertions, it is clear that the conduct alleged as ob-jectionable does not rise even to the "strict" stan-dard enunciated by Milchem, and, therefore, fails toestablish a prima facie case which warrants settingaside the election herein.Since no substantial and material issues havebeen raised requiring a hearing, we adopt the Re-gional Director's recommendation that the objec-tions be overruled in their entirety. Accordingly, asPetitioner has received a majority of the validvotes cast, we shall certify it as the collective-bar-gaining representative of the employees in the ap-propriate unit.CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Retail Store EmployeesUnion, Local 692, United Food & CommercialWorkers International Union, AFL-CIO, and that,pursuant to Section 9(a) of the National Labor Re-lations Act, as amended, the said labor organizationAlthough i/cllthem seems tit Implh that the substance of these "pro-longed coll'ersatiorls het een represen tatives of aIl part5 i the elec i tlland siters "ailing tio cast hallots" skill iot be examined. the Board. i tssubsequrrnl Iapplications of .liidr hemir has oftren relied iti the uhbta3lnce ofthe w ords spoken a, one of the factors I l determininig .hether the con-dact in question 'sas objectionabhle See. fior example. MdI,dr i lerdCirot .Servic , C-l, 187 NI RB 82 19701.ttlirei .Ia thiu/ullrlig (-,iIpau-nv I.c 21/t N1 RH 02 19'2) 17 Ti .$I,ad Corrotio. ttHrriti,, Diitoti.189 NI RI I19() 1971: H i/w.n P,lNair tlid Rarl Pa'o,iir , (C-Pirl/rlltpd h ,i Pwooi r iii ro (ompti. 22; NI RH 451 11') R , i Si/i il/t dI rntiti (rpiritto.i 22' Ni RH3'5 I 1 7)1 7 1 t./gt i.t, d li/ilrl/iI i,. 1.,., '6 ,itd l It l)Ii n .1 .t , t eI lirrIr o/ I .It ' n '. 240NI RH N 124 (l'i \1lld. 1 t'l' A ,i %,l tIrre,ll tc[ItiIII/td hc1l11st is it alreilisic st. i l llat.il k i.hll II ilsit iI iTlproh.able p rl, i O atsiri. iid deed o)t the part ,I' the pallties Oir Ho,1d .11get" 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDis the exclusive representative of all the employeesin the following appropriate unit for the purposesof collective bargaining in respect to rates of pay,wages, hours of employment, or other conditionsof employment:All full time and regular part time serviceand maintenance employees employed by theEmployer at its Cumberland, Maryland loca-tion, including nurses' aides, L.P.N.'s, order-lies, Dietary, Housekeeping, Laundry andMaintenance employees, but excluding R.N.'s,office clerical employees, guards and supervi-sors as defined in the Act.APPENDIXIn further support of Objection No. 5, Employer Wit-ness B stated that on several occasions during the pre-election conference, she observed one of the Petitioner'srepresentatives (apparently Dwight Meade), talking tosome employees who were waiting in line for the pollsto open.Witness B testified that following the pre-election con-ference, all of the parties' representatives left the areaexcept Meade, who remained a few moments longer talk-ing to employees in line. Witness B claims that employ-ees had already started to enter the room where the elec-tion was taking place while the Petitioner's representa-tive was talking to the employees.Meade stated that during the pre-election conferencehe stood in the doorway in the break room. On a fewoccasions, some of the employees who were in line tovote made comments to him, to which he responded. Heclaimed that the comments were innocuous, and relatedin no way to the election.Meade further stated that as he left the area with theother Petitioner's representatives, two employees walkedover to him and pinned "smiley face" buttons on him,telling him they got them especially for him. He toldthem he had to go, and left the area immediately withoutmaking further comments.The Employer maintains that this is a clear violationof the Milcherm4rule, warranting the setting aside of theelection. Under this rule, in cases where a party to theelection conducts conversations with employees in thevoting area who are waiting to vote, the actions willnormally be deemed prejudicial and the election will beset aside. However, the Board pointed out that the appli-4 Milh,,. Ic., 170 NL RB 362cation of this rule "will be informed by a sense of real-ism," and that "this does not mean that any chance, iso-lated, innocuous comments or inquiry by an employer orunion official to a voter will necessarily void the elec-tion."Thus, it appears that in this case the Petitioner's repre-sentative did not engage in any lengthy conversationswith employees waiting in line to vote, nor does the evi-dence show that he engaged in electioneering at the poll-ing site. Accordingly, the undersigned recommends thatEmployer's Objection Nos. I and 5 be overruled in theirentirety.Objection No. 2The Petitioner, by its agents, officers, supporters,and certain individuals acting in concert with Peti-tioner, engaged in misrepresentations of fact andlaw, promise of benefit, threat of reprisal, and otheracts and conduct which warrant setting aside theelection.The Employer bases this objection on a telegram sentby Petitioner's counsel to Kelvin Berens, counsel for theEmployer, on September 6, 1979. The telegram infersthat Berens is not licensed to practice law in the State ofMaryland, and requests the name of the Maryland attor-ney with whom Berens is associated. The telegram alsorefers to Berens' refusal to debate with the Petitioner;Petitioner's hope that the Employer would not hold cap-tive audience speeches within the 24-hour period prior tothe election; and to the fact that the Petitioner believed amember of management had been seen outside a generalmeeting held by the Petitioner on August 31, 1979.The Employer contends that since Berens conductedthe Employer's entire pre-election campaign, and thetelegram attacked his credibility, it completely discredit-ed the Employer's campaign with no opportunity torebut the facts in the telegram. The Employer presentedwitnesses who testified that prior to the election, theyheard some employees make statements to the effect thatBerens was not a legitimate attorney, and that manage-ment officials had been seen outside the Petitioner'smeeting.There was no evidence submitted to show that anyemployees were made aware of the telegram in questionprior to the election, or that any of the employees whoallegedly made the statements described above wereagents of the Petitioner. Accordingly, the undersignedrecommends that Employer's Objection No. 2 be over-ruled.